Citation Nr: 1750546	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), from December 23, 2010 to May 31, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had corroborated active service from June 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In his January 2014 Substantive Appeal the Veteran requested a videoconference hearing.  His hearing was scheduled in April 2017.  Prior to the scheduled hearing, the Veteran requested the hearing be cancelled.  Accordingly, his request for a Board hearing is withdrawn.  38 C.F.R. § 20.704(e).

The issue of entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD) is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD has resulted in significant social impairment and suicidal ideation that is not consistent with the assigned 70 percent evaluation; there is no evidence of total occupational and social impairment, however.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a claim for increase, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim (i.e. evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment), as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

The Veteran's service-connected PTSD with alcohol abuse is rated 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411. 

Under the provisions for rating psychiatric disorders, a 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships).  38 C.F.R. § 4.130, Code 9411. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non-exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 115.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

The Board notes that the newer American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed.1994) (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Veteran filed the current claim for an increased rating in December 2010.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  Massey v. Brown, 7 Vet. App. 204 (1994). 

According to DSM-IV, a score of 61-70 illustrates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A score of 41-50 illustrates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 31-40 represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 21-30 represents behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  DSM-IV.

On April 2011 VA general psychiatric examination, the Veteran reported "Everything bothers me, noise, even my grandchildren."  He described symptoms of intrusive thoughts, nightmares, flashbacks, distress on exposure to reminders, anger-irritability, personality changes, depression, poor sleep, and avoidance.  On general observation he was fairly groomed and casually dressed.  He was tearful at several points of the interview.  His eye contact with the examiner was poor; during most of the interview he looked to the side.  He was oriented to time, place, person, purpose and condition.  His behavior was appropriate, although tense and emotion he was cooperative and polite throughout the interview.  He had a quite constricted and tearful affect, which was congruent with the stated isolative stand and depressed mood he reported.  His communication and speech were normal, but interrupted at times by sobbing.  His thought process was normal (except for intrusive thoughts he noted during the interview).  His memory was normal; he had immediate recall 2 out of 3 objects after 3 minutes.  He did not have delusions, hallucination, obsessional rituals, impaired judgment, impaired abstract thinking or homicidal ideations.  The examiner noted that the Veteran's prognosis was guarded.  He was very symptomatic and was undergoing constant pain, medical interventions and work disability.  The diagnoses were PTSD and alcohol abuse in full remission.  His GAF score was 25; his best GAF score was 30 the prior year.  The examiner noted that the Veteran was mentally capable of performing activities of daily living.  He was unable to establish and maintain effective work and social relationships.  He has no difficulty with understanding simple or complex commands.  He did not pose any threat of persistent danger or injury to self or others.  

On October 2012 VA PTSD review examination, the Veteran reported being married and stated "it is fair."  He described the relationship with his 3 children as "not too good..."  He talks with his sister either once a month or every 2 months.  He has not worked or gone to school in the last year and a half.  He worked as a truck driver for 20 years and stopped working in November 2010.  He stated he stopped working because of back, shoulder and hearing problems.  He had limited symptom panic attacks on the road, including sweating and shaking and a hot flush that would last 30 to 45 minutes.  He attended a PTSD group weekly, but he took off for the summer.  He reported taking medication for mood and sleeping, and prescribed medication for anxiety.  He reported that he is down or sad or depressed for an hour to 2 hours daily.  He feels restless and tired and mad because he cannot do what he wants to do because of his back problems.  He has had suicidal ideation, and stated that he thinks of many who have committed suicide, and tells himself "I am not going to be one of those."  He bangs his head to "get that thought out of there."  He reported that his depressed mood had been better, in the past, for a month to a month and a half, and then it recurs.  He also reported disability due to back and shoulder problems.  He stated that the pain worsened gradually from a torn rotator cuff in his shoulder.  The limited symptom panic attacks he experienced mildly affected his driving in that he was worried that he was having a heart attack.  He retired early after he was released from long-term disability for shoulder problems; he receives a pension.  

The examiner noted the Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, suicidal ideation, irritability, concentration problems and alcohol abuse in sustained remission.  He had concentration problems at work and would pull the wrong trailer about twice a year; he would get written up for that.  The examiner further noted that mild occupational impairment is as likely as not due to PTSD and major depressive disorder (e.g., concentration problems, anxiety).  This, however, did not prevent him from completing his tasks at work.  He re-experienced distressing dreams of combat, with the nightmares improving for a few weeks at times and then they would return.  When he is sitting, especially if there is a thunderstorm, which reminds him of "incoming," he starts to think about combat trauma in Vietnam.  He avoids combat movies.  He feels separated from others, including his wife who sleeps in another room, and they "hardly communicate."  He gets irritable and his wife has told him he is "always yelling at her."  He is not affectionate with his wife.  He has problems sleeping, and has nightmares of combat.  Since the alcohol abuse has been in remission he has problems focusing on what others are saying and his "head starts wandering."  He sits in the corner of a restaurant and has to face the door when he is out.  He will not go in if there are a lot of people in a restaurant.  Loud noises make him jumpy.  

The diagnoses were PTSD, moderate recurrent major depressive disorder, and alcohol abuse in sustained remission.  His GAF score was 60.  The examiner noted that it was possible to differentiate what symptoms were attributable to each diagnosis.  Anger and sadness with re-experiencing the trauma, increased arousal and avoidance symptoms were attributable to PTSD.  While depressed mood daily, with periods of remission for a few months, feeling down and sad, slowed down, fatigued, increased sleep problems, concentration problems and suicidal ideation were attributable to major depressive disorder.  The alcohol abuse included "drinking day and night" and a "couple DWIs" to try to forget combat.  The examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

On July 2016 VA PTSD examination, the Veteran reported that his marriage relationship and the relationship with his 3 children are fair.  He has a sister that he does not talk to.  He reported that he had not worked or gone to school since his last examination (in October 2012).  He had worked as a truck driver for 20 years and stopped in 2010 because of back, shoulder and hearing problems.  He also had limited symptoms of panic attacks on the road including sweating and shaking and a hot-flush that lasted for 30 to 45 minutes.  During those episodes, he would continue to work.  He stated that he takes medication that helps him sleep, along with other medications for various ailments, including for pain.  He described symptoms of feeling down and sad at times.  He has had suicidal ideations, but stated "they're just thoughts" and he would not act on them.  He tries to take his mind off the thoughts by doing something else.  His depressed moods started about 10/15 years ago.  His depressed moods are triggered by physical pain.  He does not turn on the television because he does not wat to hear "all those stories about veterans."  

The examiner noted that the following symptoms apply to the Veteran's diagnoses: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, (such as forgetting names, directions or recent events), difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a work like setting).  Other symptoms were described as irritability, concentration problems, and having a few friends he meets for coffee in the morning.  The diagnoses were chronic PTSD, moderate, recurrent major depressive disorder, and alcohol use disorder, in sustained full remission.  The examiner noted that it was not possible to differentiate what symptoms were attributable to each diagnosis because there is too much overlap in symptoms of problems in mood and concentration and socializing to differentiate what portion of symptoms is attributable to each diagnosis.  The examiner summarized the Veteran's level of occupational and social impairment with regard to all mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

An August 2016 VA outpatient psychiatry clinic report notes the Veteran was seen at the clinic and reported that he had been compliant with his medications.  He noted that the medications had been working fairly well.  He reported having a stable mood.  He denied any feeling of hopelessness, helplessness, or worthlessness.  He stated he gets angry, irritable and verbally aggressive; he denied any physical aggression.  He stated that his irritability was mostly related to PTSD and pain.  He gets anxious but he has been coping fairly well.  He denied any problem with his energy.  He is riding his bike every day for 15 to 30 minutes.  He also gets a body massage every 2 weeks.  He stated his sleeping depends on his pain, but noted that he had been sleeping.  He has had fair focus and concentration.  He denies any thoughts, feelings, intentions or plans of hurting himself or others.  He denies hearing voices or seeing shadows or figures; and denies any feeling that people are out to get him.  He lives with his wife and has 3 children and 6 grandchildren who he is close to, and he stated that he lives for his children and himself.  

On mental status examination, the Veteran was in no apparent distress.  He was wearing casual neat clean clothes and he was appropriately groomed.  He was calm, cooperative and pleasant with good eye contact.  His speech was normal rate, rhythm, volume and coherent.  His mood was described as stable, with constricted but smiling and reactive affect.  His thought process was linear, goal directed no circumstantiality or tangentialities.  His thought content was negative for any suicidal or homicidal ideation or plans.  He did not have any kind of delusions, including paranoid delusion persecutory ideation or grandiose delusions.  He denied audio visual hallucinations.  He was alert and oriented times 4.  His memory was intact in all phases.  Focus and concentration were intact.  He was of average intelligence based on fund of knowledge and vocabulary.  His judgment and insight were fair to poor; impulse control was unpredictable to poor and reliability was fair.  The diagnoses, in pertinent part, were PTSD and moderate recurrent major depressive disorder without psychotic features.

Based on the above, the Board finds that a 70 percent evaluation is warranted.  The Veteran had a very low (25) GAF score in April 2011 and was noted to be unable to establish and maintain effective work and social relationships.  The October 2012 examination revealed a higher GAF score, but also suicidal ideation.  Subsequent reports largely showed less pronounced symptoms, but the Veteran still had impulse control that was unpredictable to poor and reported suicidal ideations/thoughts.  All of this evidence supports a 70 percent evaluation.

That said, there is no support in the record for a 100 percent evaluation.  The Veteran has not been shown to have total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  These symptoms were not indicated even in conjunction with the assigned GAF score of 25 in April 2011, and, as noted above, subsequent reports have shown a higher (though certainly still impaired) level of functioning.   

Accordingly, the Board finds that the evidence supports a 70 percent evaluation for PTSD, though not higher, throughout the pendency of this appeal.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.






REMAND

In September 2016, the Veteran underwent a VA examination for sleep apnea.  The examiner was asked to render an opinion on whether the Veteran's sleep apnea (claimed as sleep disorder/dysfunction) is at least as likely as not (50 percent or greater probability) proximately due to or the result of PTSD with alcohol abuse in full remission?  The examiner was not requested to, nor did he provide a medical opinion addressing the Veteran's sleep apnea claim on a direct basis.  As such the appeal with respect to service connection for sleep apnea must be remanded to the AOJ for a medical opinion to address service connection for sleep apnea on a direct basis.  

The determination on this claim, along with the Board's assignment of a 70 percent evaluation during the pendency of this appeal, could affect the TDIU claim separately on appeal, and that claim, as inextricably intertwined, will be deferred on remand as well.

Accordingly, this matter is REMANDED for the following action:

1.  The AOJ is to obtain an addendum opinion from the September 2016 VA examiner (or an appropriate medical professional) addressing direct service connection for sleep apnea.  The Veteran's record, including a copy of this remand, must be available to the examiner for review.  If the examiner determines another examination is necessary, an examination should be scheduled. 

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current obstructive sleep apnea disability is related to his active service. 

A full and complete rationale is required for all opinions expressed.  The examiner must address all relevant lay and medical evidence of record.

2.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


